Citation Nr: 0938492	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis with bilateral plantar calluses.

2.  Entitlement to a compensable evaluation for bilateral 
lower extremity peripheral vascular disease.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The issue of entitlement to increased rating for bilateral 
lower extremity peripheral vascular disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran's tinea pedis with bilateral plantar calluses is 
manifested by ulcer formation, itching, shedding and crusting 
and foot pain that most closely approximates moderately 
severe foot injury; the condition affects less than 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas and does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.   





CONCLUSION OF LAW

The criteria for a 20 percent rating for tinea pedis with 
bilateral plantar calluses have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 
§ 4.72, Diagnostic Code 5284 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO provided the Veteran with VCAA notice regarding his 
claim for service connection for tinea pedis in a January 
2005 letter.  The Veteran was advised of the evidence 
required to substantiate his claim and was informed that 
evidence of an increase in severity was required.  This also 
letter explained VA's duty to assist the with the development 
of his claim and informed the veteran what evidence VA would 
be responsible for obtaining and what evidence VA would 
assist him in obtaining.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2008 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

Based upon the foregoing, the Board finds that the duty to 
notify has been satisfied with respect to the claim being 
decided.

Regarding the duty to assist, the RO secured and associated 
with the claims file all of the records the veteran 
identified as being pertinent to the Veteran's claim for 
increased rating for tinea pedis, to include service medical 
records and private medical records.  The veteran has been 
afforded VA examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
Veteran with respect to the claim for increased rating for 
tinea pedis with bilateral plantar calluses.  

II.  Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
38 C.F.R. Part 4, § 4.40 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2008).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 - 207 (1995).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

A 10 percent evaluation is currently in effect for tinea 
pedis with bilateral plantar calluses and fibromatosis.  The 
RO has rated this condition by analogy to scars according to 
Diagnostic Codes 7813 and 7806.  

Diagnostic Code 7813 provides that dermatophytosis is rated 
as scars (DC's 7801, 7802, 7803, 7804 or 7805) or dermatitis 
(DC 7806) depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (2008).

Diagnostic Code 7806 pertains to dermatitis and eczema.  A 10 
percent rating is assignable for dermatitis or eczema 
affecting at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, or exposed areas affected; or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period.  A 30 percent rating is 
assignable where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 
maximum evaluation of 60 percent is assignable for dermatitis 
or eczema that affects more than 40 percent of the entire 
body or more than 40 percent of exposed areas; or where 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

Diagnostic Codes 5284, pertaining to foot injury, is also 
pertinent.  Under Diagnostic Code 5284, a 10 percent rating 
is assignable for moderate foot injury.  A 20 percent rating 
is assignable for moderately severe foot injury, and a 30 
percent rating is assignable for sever foot injury.  A 40 
percent rating is provided for actual loss of use of the 
foot.  38 C.F.R. § 4.72, Diagnostic Code 5284 (2008).  

After a review of the record, for reasons set forth below, 
the Board concludes that a 20 percent rating is warranted for 
the Veteran's bilateral tinea pedis with plantar calluses, 
according to Diagnostic Code 5284.  

VA outpatient treatment records reflect ongoing treatment for 
chronic foot pain and bilateral calluses on the soles of the 
feet.    

Upon VA examination in February 2005, the VA examiner noted a 
history of tinea pedis with bilateral plantar calluses.  Due 
to the skin condition, the Veteran had ulcer formation, 
itching, shedding and crusting.  These symptoms occurred 
constantly.  The examiner indicated that the skin disease did 
not involve any areas that were exposed to the sun.  

On physical examination of the feet, the examiner indicated 
that there was exfoliation, crusting and abnormal texture.  
There was no ulceration, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation or 
limitation of motion.  The skin lesions did not affect an 
exposed area.  The skin lesions covered approximately 2 
percent of the whole body.  The examiner indicated that the 
skin lesions were not associated with systemic disease.  Over 
the prior 12 months, the Veteran had received topical 
medication only for this condition.  The examiner indicated 
that the condition caused functional impairment because the 
Veteran could not walk more than one to two blocks.

The Veteran had a VA examination in April 2008.  The Veteran 
reported that he uses a cream on his feet on a daily basis 
and wears orthotics to straighten his toes.  The examiner 
noted that the Veteran required treatment for tinea pedis, 
onychomycosis and calluses.  He was treated with topical 
urea.  The treatment was neither topical nor an 
immunosuppressive.  The Veteran reported that he used 
orthotics in his shoes for calluses.  Examination findings 
noted included mild tinea pedis on the bottoms, sides and 
interdigital areas of the feet.  

In July 2009, the Veteran testified at a videoconference 
hearing.  He stated that he experiences constant pain in his 
feet due to his calluses.  He indicated that, due to foot 
pain, he can only walk 15 to 20 feet at a time.

As indicated above, the Veteran's disability is currently 
rated according to Diagnostic Code 7806, pertaining to 
dermatitis and eczema.  The criteria for a higher rating 
under Diagnostic Code 7806 are not satisfied, as the evidence 
does not show that the Veteran's tinea pedis with bilateral 
plantar calluses affects 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during any 12-month period.

Under the Court's decision in DeLuca, the Board must consider 
the pain and functional loss associated with the Veteran's 
disability.  In this case, VA examiners have indicated that 
his foot disability limits his ability to walk more than one 
or two blocks, and the Veteran also indicated that he 
experienced difficulty walking more than 15 to 20 feet at a 
time.  In light of the functional impairment,  the Board 
finds that his disability most closely approximates 
moderately severe foot injury, for which a 20 percent rating 
is warranted under Diagnostic Code 5284.  The Board concludes 
that a 20 percent is rating is warranted for tinea pedis with 
bilateral calluses, pursuant to Diagnostic Code 5284 for 
moderately severe foot injury.  A rating in excess of 20 
percent is not warranted, as the evidence does not include 
any findings of severe foot injury.  In this regard, the 
Board notes that no VA examiners have characterized the 
Veteran's bilateral tinea pedis with plantar calluses as 
severe.  Accordingly, a 20 percent rating, but no higher, is 
granted for tinea pedis with bilateral plantar calluses.

III.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate tinea pedis with bilateral plantar 
calluses  There is no evidence that the claimed disabilities, 
alone, cause marked interference with employment (beyond that 
contemplated in the evaluation assigned) or necessitate 
frequent periods of hospitalization.  Accordingly, the 
Veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 20 percent rating is granted for tinea pedis with bilateral 
plantar calluses, subject to regulations governing the 
payment of monetary benefits.


REMAND

Additional development is necessary with respect to the 
Veteran's claim for a higher rating for peripheral vascular 
disease.  

The Veteran had a VA examination in March 2007.  The examiner 
noted that a provisional diagnosis of peripheral vascular 
disease was provided in January 2007.  It was noted that an 
ankle and brachial index was necessary to rule out a formal 
diagnosis of peripheral vascular disease.   The examiner 
indicated that the Veteran had adequate pulses of the 
dorsalis pedis, posterior tibialis and popliteal arteries 
with no skin breakdown or temperature changes indicative of 
mild to moderate peripheral vascular disease.  The examiner 
indicated that there was no evidence of pedal edema, 
hyperpigmentation or varicose veins that would indicate a 
venous insufficiency.   The examiner noted that the Veteran's 
risk factors for peripheral vascular disease include history 
of diabetes mellitus type II that is moderately controlled.  
The examiner indicated that vascular damage is secondary to 
chronic hyperglycemia, and therefore the Veteran does have a 
mild degree of peripheral vascular disease despite lack of 
examination findings for peripheral vascular disease.  The 
examiner opined that, in order to better diagnose and 
evaluate the degree of peripheral vascular disease, the 
Veteran should be scheduled for a vascular ankle/ brachial 
index.  

In April 2008, the Veteran underwent a VA examination to 
evaluate peripheral vascular disease.  The RO requested that 
the examiner perform a vascular ankle/ brachial index or 
arterial flow doppler test as recommended by the March 2007 
examiner.  The examining physician opined that there were no 
symptoms or physical findings indicative of peripheral 
vascular disease.  The examiner commented that there was no 
clinical indication for a vascular ankle/ brachial index 
because the Veteran does not have peripheral vascular 
disease.  

The rating criteria governing peripheral vascular disease are 
contained in Diagnostic Code 38 C.F.R. § 4.104, DC 7114, 
which addresses arteriosclerosis obliterans.  Under 
Diagnostic Code 7114, a 20 percent rating is assignable for 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/ brachial index of 0.9 or less.  
Claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less warrant a 40 percent rating.  A 60 percent rating 
requires claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  Id.  A 100 percent rating is warranted for ischemic 
limb pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.

The Board finds that a new VA examination is necessary in 
order to determine the proper rating for peripheral vascular 
disease. The physician who evaluated the Veteran in January 
2007 indicated that the Veteran  should be scheduled for a 
vascular ankle/ brachial index.  The Veteran has not been 
afforded this examination, and such findings are necessary in 
order to determine the appropriate rating under Diagnostic 
Code 7114.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for peripheral vascular 
disease.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that 
such a review was conducted.  The examiner 
should conduct a thorough examination, 
including any findings necessary to 
evaluate the Veteran's disability 
according to Diagnostic Code 7114.  The 
examination should include a vascular 
ankle/ brachial index as recommended by 
the VA physician in March 2007.  

2.  Following the requested development, 
the Veteran's claim should be 
readjudicated based upon all of the 
evidence of record. If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


